Case: 15-60156      Document: 00513483212         Page: 1    Date Filed: 04/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60156
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 27, 2016
RECAI SAKAR,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 614 101


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Recai Sakar, a native and citizen of Turkey, seeks review of a decision
by the Board of Immigration Appeals (BIA) that he is not entitled to relief
under the Convention Against Torture (CAT). Sakar argues that he would
more likely than not be tortured if he returned to Turkey.
       The conclusion that an alien is not eligible for relief under the CAT is a
factual finding and is therefore reviewed under the deferential substantial


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60156    Document: 00513483212      Page: 2   Date Filed: 04/27/2016


                                 No. 15-60156

evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
“Under this standard, reversal is improper unless we decide not only that the
evidence supports a contrary conclusion, but [also] that the evidence compels
it.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (internal quotation
marks and citations omitted).
      “To obtain relief under the [CAT], the alien . . . must show a likelihood of
torture upon return to his homeland.” Tamara-Gomez v. Gonzales, 447 F.3d
343, 350 (5th Cir. 2006). “[R]elief under the [CAT] requires a two part analysis-
first, is it more likely than not that the alien will be tortured upon return to
his homeland; and second, is there sufficient state action involved in that
torture.” Id. at 350-51.
      The evidence pointed to by Sakar fails to make this showing. Sakar
bases his claim that there is a likelihood that he would be tortured on the fact
that (i) he was identified to Turkish authorities as providing assistance to
individuals associated with a known terrorist organization; (ii) at least one of
those individuals was tortured while in prison; (iii) Turkish police questioned
Sakar’s family members about him; and (iv) Turkish authorities have
implemented torture in the past. These facts do not compel the conclusion that
it is more likely than not that Sakar would be tortured if he returned to Turkey.
Sakar admittedly was not a member of the terrorist organization.              He
presented no evidence to establish that the Turkish authorities believed that
he supported or had information concerning the terrorist organization. As to
the police inquiries, Sakar admitted that the inquiries stopped in 2004, his
family was not harmed, and he does not even actually know why the police
were looking for him. Finally, the evidence that Sakar relies on to establish
that Turkish authorities have, on occasion, engaged in torturous or abusive




                                        2
    Case: 15-60156    Document: 00513483212     Page: 3   Date Filed: 04/27/2016


                                 No. 15-60156

conduct does not compel the conclusion that there is a likelihood that Sakar,
or an individual similarly situated, would be tortured in Turkey.
      Sakar’s further argument that the BIA erred because it refused to
consider the U.S. Department of State 2012 Country Report for Turkey in
rendering its ruling fails.   Sakar did not submit the 2012 report to the
immigration judge, but rather first submitted it to the BIA on appeal. The BIA
is prohibited from “engag[ing] in factfinding in the course of deciding appeals,”
and it did not abuse its discretion by not taking administrative notice of the
2012 report. 8 C.F.R. § 1003.1(d)(3)(iv); see Riviera-Cruz v. I.N.S., 948 F.2d
962, 966 (5th Cir. 1991) (holding that the BIA is afforded “wide latitude in
taking official notice” under § 1003.1(d)(3)(iv) and BIA’s decision is reviewed
for “abuse of discretion”). Additionally, Sakar did not file a motion seeking the
BIA to remand the proceedings, so that the immigration judge could perform
further factfinding in light of the 2012 report. See § 1003.1(d)(3)(iv) (“A party
asserting that the Board cannot properly resolve an appeal without further
factfinding must file a motion for remand.”). Accordingly, the BIA did not err
in refusing to consider the 2012 report for the first time on appeal.
      For the foregoing reasons, the decision to deny Sakar relief under CAT
is supported by substantial evidence. See Zhang, 432 F.3d at 344. Sakar’s
petition for review is DENIED.




                                       3